52 N.Y.2d 952 (1981)
The People of the State of New York, Respondent,
v.
John Borrello, Appellant.
The People of the State of New York, Respondent,
v.
Efrain Arroyo, Appellant.
Court of Appeals of the State of New York.
Argued January 12, 1981.
Decided February 12, 1981.
Alisa F. Levin for John T. Borrello, appellant.
Charlene Terzian Hyler and William E. Hellerstein for Efrain Arroyo, appellant.
Eugene Gold, District Attorney (Michael F. Baum of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*953MEMORANDUM.
The order of the Appellate Division should be affirmed.
The trial court charged the jury that in order to find the defendants guilty of burglary in the third degree, it was required to determine that the defendants had entered the premises with the intent to commit a crime. In view of this charge, the court did not commit reversible error in refusing defendants' request that the court specify that the People had to show, in addition to the entry of the premises, that defendants intended to commit a "felony or a misdemeanor" therein.
It is urged by the defendant that the court should have charged that the lesser included offense of trespass could not be the underlying intended crime. Although defense counsel alluded to this point during his colloquy with the Trial Judge after the charge, he never requested the charge and therefore the point is not preserved for our review.
In each case: Order affirmed in a memorandum.